Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  154773(74)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 154773
  v                                                                 COA: 325662
                                                                    Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before December 15, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 25, 2019

                                                                               Clerk